


110 HRES 564 EH: Recognizing that violence poses an

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 564
		In the House of Representatives, U.
		  S.,
		
			October 2, 2007
		
		RESOLUTION
		Recognizing that violence poses an
		  increasingly serious threat to peace and stability in Central America and
		  supporting expanded cooperation between the United States and the countries of
		  Central America to combat crime and violence.
	
	
		Whereas murder rates have been increasing throughout
			 Central America in recent years;
		Whereas in 2005, the estimated murder rate per 100,000
			 people was roughly 56 in El Salvador, 41 in Honduras, and 38 in
			 Guatemala;
		Whereas the February 2007 murder of 3 Salvadoran
			 legislators from the Central American parliament and the subsequent murder in
			 prison of the Guatemalan policemen linked to the crime clearly illustrated to
			 the international community the threat posed by violence in Central
			 America;
		Whereas a May 2007 report by the United Nations Office on
			 Drugs and Crime (UNODC) makes the case that Central American countries are
			 particularly vulnerable to violent crimes fueled by drug trafficking and
			 corruption because they are geographically located between the world’s largest
			 drug producing and drug consuming countries;
		Whereas 90 percent of the cocaine shipped from the Andes
			 to the United States flows through Central America and thus contributes to
			 increased violence on the Central American isthmus;
		Whereas Central American governments and United States
			 officials have attributed a large proportion of the rise in violent crime in
			 Central America to youth gangs, many of which have ties to the United
			 States;
		Whereas UNODC estimates that there are 69,145 gang members
			 in Central America;
		Whereas on June 7, 2005, the Organization of American
			 States (OAS) passed a resolution to urge member states to support the creation
			 of holistic solutions to the gang problem;
		Whereas Guatemala has experienced a surge in female
			 murders during the past 3 years, with many of those murders allegedly committed
			 by drug traffickers and other organized criminal groups;
		Whereas violence between partners, particularly violence
			 by men against their wives or girlfriends, is widespread in Central America and
			 an International Violence Against Women Survey comparing selected countries in
			 Africa, Latin America, Europe, and Asia found that 60 percent of women in Costa
			 Rica—often considered the least violent country in Central America—reported
			 having experienced domestic violence during their lives;
		Whereas the House Foreign Affairs Subcommittee on the
			 Western Hemisphere held a briefing and hearing on June 26, 2007, on violence in
			 Central America;
		Whereas the Guatemalan government and the United Nations
			 signed a groundbreaking agreement in December 2006 to establish the
			 International Commission Against Impunity in Guatemala (CICIG) which was
			 approved by the country’s legislature on August 1, 2007;
		Whereas the Central American Integration System (SICA) is
			 an inter-governmental organization formed in 1991 comprised of the following
			 member states: Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua,
			 and Panama;
		Whereas the Dominican Republic participates in SICA as an
			 Associate Member State;
		Whereas SICA and the United States held their first ever
			 Dialogue on Democratic Security in Guatemala City from July 16 through 18,
			 2007, which focused on gangs, drug trafficking, and arms trafficking;
		Whereas SICA and the United States signed an agreement at
			 this meeting to improve intelligence sharing and policing and to
			 institutionalize dialogue on regional security;
		Whereas this meeting was the first time in almost a
			 quarter century that high level officials from the United States and all 7
			 Central American countries and the Dominican Republic have met formally to
			 discuss security issues;
		Whereas United States Assistant Secretary of State for
			 Western Hemisphere Affairs Thomas Shannon announced at this meeting the United
			 States Strategy to Combat Criminal Gangs from Central America and Mexico
			 designed to prevent youth from entering gangs and strengthen the fight against
			 gang-related violence and other crimes;
		Whereas Assistant Secretary Shannon recognized at this
			 meeting that youth gang delinquency has profound social roots and our
			 way of fighting it cannot only be through policing;
		Whereas the United States pledged $1,000,000 at this
			 meeting to help Central American governments draft a regional strategy to fight
			 youth gangs and drug trafficking and $3,000,000 to fund rehabilitation programs
			 for youths in gangs; and
		Whereas an enhanced political commitment and cooperation
			 between the United States and Central America on security issues can help curb
			 violence in Central America: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)crime and violence
			 pose an increasingly serious threat to peace and stability in Central
			 America;
			(2)officials from
			 Central America and the United States should be commended for holding a
			 historic meeting to discuss regional security strategies;
			(3)the announcement
			 on July 18, 2007, of the United States Strategy to Combat Criminal Gangs from
			 Central America and Mexico should be commended;
			(4)the President of
			 the United States should follow through on commitments made in the United
			 States Strategy to Combat Criminal Gangs from Central America and Mexico with
			 concrete actions;
			(5)the commitment of
			 funds by the United States to fight youth gangs in Central America is an
			 important step forward and greater resources should be considered in the future
			 to fight this problem due to its severity and its transnational nature;
			 and
			(6)Central American
			 and United States officials should be encouraged to meet on a regular basis to
			 further cooperation in combating crime and violence in Central America.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
